DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 15/517,779 04/07/2017 PAT 10875934
15/517,779 is a 371 of PCT/EP2015/073438 10/09/2015
FOREIGN APPLICATIONS
EP 14188526.9 10/10/2014
Applicant’s election without traverse of Group IV, claims 13 and 18-20 in the reply filed on August 17, 2021 is acknowledged.
Claims 1-12 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2021.

Claim Objections
Claims 13 and 18-20 depend from withdrawn claims 10 and 1.

Claim Interpretation
Claim 10, upon which claims 13 and 18-20 depend, is a product-by process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2011/0183141 A1, July 28, 2011) in view of Nelson (US 2014/0154757 A1, June 5, 2014).
Beck teaches neutral M-NCC, which is prepared by neutralization of acid-form NCC with the appropriate hydroxide (see abstract).  Na-NCC will be the initial form of NCC from which products will be manufactured [0006].  The NCC may be a self-supporting film, or may be a coating on a paper, metal, or plastic object which may be such as a sheet or a shaped article [0013].
Beck does not teach the articles of manufacture in claim 13 or the packaging method of claims 18-20.
Nelson teaches that NCC is used for biodegradable food packaging, pharmaceuticals and drug delivery, low-calorie food additives, pharmaceutical tablet binders, and other applications [0005], including a paper coating (claim 56).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use Beck’s NCC for biodegradable food packaging, pharmaceuticals and drug delivery, low-calorie food additives, or pharmaceutical tablet binders because Beck prepares NCC and utilities of NCC include biodegradable food packaging, pharmaceuticals and drug delivery, low-calorie food additives, pharmaceutical tablet binders, as taught by Nelson.  Using Beck’s NCC for art-recognized purposes would result in the claimed invention.

Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Langmuir 1997, 13, 2404-2409, cited on IDS) in view of Nelson (US 2014/0154757 A1, June 5, 2014).
Dong teaches nanocrystalline cellulose which is prepared by hydrolyzing filter paper with sulfuric acid and then neutralizing the suspension with a base.  See page 2404, Sample Preparation and Measurement.
Dong does not teach any uses of the NCC.
Nelson teaches that NCC is used for biodegradable food packaging, pharmaceuticals and drug delivery, low-calorie food additives, pharmaceutical tablet binders, and other applications [0005], including a paper coating (claim 56).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use Dong’s NCC for biodegradable food packaging, pharmaceuticals and drug delivery, low-calorie food additives, or pharmaceutical tablet binders because Dong prepares NCC and utilities of NCC include biodegradable food packaging, pharmaceuticals and drug delivery, low-calorie food additives, pharmaceutical tablet binders, as taught by Nelson.  Using Dong’s NCC for art-recognized purposes would result in the claimed invention.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623